Exhibit 10.1

HANESBRANDS INC. ANNUAL INCENTIVE PLAN FOR SECTION 16 OFFICERS

1.    Purpose. The purposes of the Plan are to (a) provide incentives to
Section 16 Officers of the Company to enhance efficiency and profitability by
providing such officers with an opportunity to earn financial rewards in the
form of annual incentive payments if certain performance objectives are met, and
(b) promote the interests of the Company and its Subsidiaries and its
stockholders by strengthening the ability of the Company and its Subsidiaries to
attract and retain key members of the executive management team.

2.    Definitions. Where the context of the Plan permits, words in the masculine
gender shall include the feminine gender, the plural form of a word shall
include the singular form, and the singular form of a word shall include the
plural form. Unless the context clearly indicates otherwise, the following terms
shall have the following meanings:

(a)    Administrator means, with respect to Participants other than the Chief
Executive Officer of the Company, the Compensation Committee of the Board; and
with respect to the Chief Executive Officer of the Company, the independent
directors on the Board.

(b)    Award Year means the applicable performance period specified by the
Administrator in the Incentive Award.

(c)    Base Salary means the annual base salary each Participant actually earns
during the Award Year as an Eligible Employee (including any adjustments to such
annual base salary during the Award Year), excluding, without limitation,
incentives, bonuses, overtime pay, severance pay or other non-eligible
post-employment pay, reimbursement of relocation and other expenses, auto
allowances and employee and fringe benefits; provided, however, that the Base
Salary of certain executives of non-U.S. Subsidiaries may include additional
forms of remuneration determined by the Administrator.

(d)    Board means the board of directors of the Company.

(e)    Company means Hanesbrands Inc., a Maryland corporation, or any successor
thereto.

(f)    Eligible Employee means any Section 16 Officer of the Company.

(g)    Incentive Award means the incentive compensation award made to an
Eligible Employee under the Plan.

(h)    Participant means an Eligible Employee who is notified of eligibility for
an Incentive Award pursuant to Section 3.

(i)    Performance Objectives means the performance objectives for the Award
Year established by the Administrator pursuant to Section 4(b) of the Plan.

(j)    Plan means this Hanesbrands Inc. Annual Incentive Plan for Section 16
Officers.

(k)    Section 16 Officer means any officer of the Company whom the Board has
determined is subject to the reporting requirements of Section 16 of the
Securities Exchange Act of 1934, as amended.

(l)    Section 409A means Section 409A of the U. S. Internal Revenue Code and
the applicable guidance issued thereunder.



--------------------------------------------------------------------------------

(m)    Subsidiary means any corporation or entity of which the Company owns,
directly or indirectly, at least 50% of the total voting power or in which it
has at least a 50% economic interest.

(n)    Target Award Opportunity means the amount of the Incentive Award
expressed as a percentage of a Participant’s Base Salary or an amount that a
Participant will be entitled to receive if the relevant Performance Objectives
have been attained at designated target performance levels.

3.    Eligibility and Participation.

(a)    Designation of Eligible Employees. The Administrator shall determine the
Eligible Employees selected for participation in the Plan for each Award Year.
The Administrator shall make such determination prior to the beginning of each
Award Year or as soon as practicable thereafter. Those Eligible Employees
selected to participate in the Plan will not take part in any similar annual
incentive plan of the Company or a Subsidiary during the Award Year. An Eligible
Employee shall not be entitled to participate in the Plan for an Award Year
solely because the Eligible Employee was selected to participate in the Plan for
any prior Award Year.

(b)    Newly Eligible Employees. In the event an individual is hired by the
Company or a Subsidiary into a position or band level designated by the
Administrator as a Section 16 Officer after the first day of an Award Year but
prior to October 2 of such year, such Eligible Employee shall be eligible to
receive an Incentive Award. In the event an individual is hired by the Company
or a Subsidiary as a Section 16 Officer following October 1 of an Award Year,
such Eligible Employee shall not be eligible to receive an Incentive Award with
respect to such Award Year.

(c)    Change of Employment. In the event that, during an Award Year, unless
otherwise determined by the Administrator, (i) an individual is promoted into a
position or band level designated by the Administrator as a Section 16 Officer,
such Eligible Employee shall be eligible to receive an Incentive Award for the
remaining portion of the Award Year following such promotion; or (ii) the
Company determines that a Participant is no longer a Section 16 Officer, the
Participant shall be eligible to receive an Incentive Award under the Plan only
with respect to the portion of such Award Year that the Participant was an
Eligible Employee, and for the remainder of the Award Year shall be eligible to
receive an award under the annual incentive plan of the Company applicable to
such Participant’s position or band level.

4.    Incentive Awards.

(a)    Target Award Opportunities. Each Award Year, the Administrator shall
establish Target Award Opportunities that will apply to each Participant for
such Award Year. In the event that a Participant is promoted during the Award
Year, unless otherwise determined by the Administrator, the Participant shall be
eligible to receive an Incentive Award under the Plan equal to: (i) the Target
Award Opportunity prior to such promotion multiplied by the Participant’s Base
Salary prior to such promotion; plus (ii) the Target Award Opportunity following
such promotion multiplied by the Participant’s Base Salary following such
promotion.

(b)    Performance Objectives. The payment of Incentive Awards to Participants
under the Plan shall be determined by the extent to which certain Performance
Objectives have been attained with respect to each Award Year. The Performance
Objectives shall consist of one or more objective business criteria determined
by the Administrator including, but not limited to, any of the following (or an
equivalent metric): (i) revenue; (ii) revenue growth; (iii) earnings before
interest and taxes; (iv) earnings before interest, taxes, depreciation and
amortization; (v) earnings per share; (vi) operating income; (vii) pre- or
after-tax income; (viii) net operating profit after taxes; (ix) economic value
added; (x) ratio of operating earnings to capital spending; (xi) cash flow
(before or after dividends); (xii) free cash flow; (xiii) cash flow

 

2



--------------------------------------------------------------------------------

per share (before or after dividends); (xiv) net earnings; (xv) net sales;
(xvi) sales growth; (xvii) share price performance; (xviii) return on assets or
net assets; (xix) return on equity; (xx) return on capital (including return on
total capital or return on invested capital); (xxi) cash flow return on
investment; (xxii) total shareholder return; (xxiii) improvement in or
attainment of expense levels; or (xxiv) improvement in or attainment of working
capital levels, gross profit margin, operating profit margin, net income margin
and leverage ratio.

The Administrator shall specify, for each Participant, the categories of
Performance Objectives, the target, minimum, and maximum levels of performance
for each Performance Objective, where appropriate, and the relative weight to be
attributed to each Performance Objective. The Administrator may select one or
more Performance Objectives and may apply those Performance Objectives on a
corporate-wide, division/business segment basis, geographic or other basis. The
Administrator may also designate certain qualitative individual Performance
Objectives with respect to any Participant.

(c)    Notification of Incentive Award. As soon as reasonably practicable after
the determination of Eligible Employees and the establishment of Target Award
Opportunities and Performance Objectives are made, the Company shall notify
Participants of their selection for participation in the Plan for such Award
Year, and of the manner in which their Incentive Awards may be earned, including
the Target Award Opportunity and Performance Objectives.

(d)    Evaluation of Performance. As soon as practicable following the end of
each Award Year, the Administrator shall evaluate the extent to which the
Performance Objectives have been met for the Award Year. The Administrator
shall, in its sole discretion, adjust measurement of the attainment of
Performance Objectives to exclude the impact of charges for restructurings,
discontinued operations, extraordinary items and other unusual or non-recurring
items, and the cumulative effects of tax or accounting changes.

(e)    Payment of Incentive Awards. Except as set forth in subsection (f) below
or otherwise determined by the Administrator, a Participant must be employed by
the Company or a Subsidiary and in good standing on the last day of the Award
Year to receive payment of an Incentive Award. Incentive Awards shall be payable
to Participants within two and one-half months after the end of the Award Year
for which payment is being made (or as soon as practicable thereafter for
Participants not subject to Section 409A), except to the extent a Participant
defers all or a portion of an Incentive Award to a later date pursuant to a
deferred compensation arrangement sponsored by the Company or a Subsidiary made
in accordance with Section 409A. A Participant’s Incentive Award shall be paid
in his or her payroll currency, unless otherwise determined in the
Administrator’s sole discretion.

(f)    Certain Terminations of Employment. In the event a Participant’s
employment with the Company or a Subsidiary is terminated during the Award Year
due to the Participant’s death, total disability (as determined under the
Company’s long-term disability plan applicable to the Participant or by the
Social Security Administration or similar governmental agency), retirement
(under a Company retirement plan applicable to the Participant), a termination
by the Company or a Subsidiary without Cause, or, during the 24-month period
following a Change in Control (as defined in the Hanesbrands Inc. Omnibus
Incentive Plan (as amended and restated) or any successor plan), the
Participant’s voluntary termination for Good Reason, and the Participant is in
good standing immediately prior to termination, the Participant’s (or the
Participant’s estate, as applicable) Incentive Award will be paid at the same
time as Incentive Awards are paid to active Participants, generally, for the
Award Year, based on the satisfaction of the applicable Performance Objectives.

 

3



--------------------------------------------------------------------------------

For the purposes of this Plan, “Cause” and “Good Reason” shall have the meaning
provided in any applicable severance plan or agreement between the Participant
and the Company or a Subsidiary, or, if no such plan or agreement exists, (i)
“Cause” shall mean the Participant has been convicted of (or pled guilty or no
contest to) a felony or any crime involving fraud, embezzlement, theft,
misrepresentation or financial impropriety; willfully engaged in misconduct
resulting in material harm to the Company; willfully failed to perform duties
after written notice; or is in willful violation of Company policies resulting
in material harm to the Company, and (ii) “Good Reason” shall mean (A) a
material adverse change in the Participant’s duties or responsibilities, (B) a
reduction in the Participant’s annual base salary (except any reduction of not
more than 10 percent), (C) a material reduction in the Participant’s level of
participation in any of the Company’s short- and/or long-term incentive
compensation plans, or employee benefit or retirement plans, policies, practices
or arrangements in which the Participant participates (except for any reduction
applicable to all senior executives), (D) the Company’s requiring the
Participant to be based at an office location which is at least 50 miles from
his or her office location at the time of the Change in Control.

(g)    Administrator Discretion. To the extent permissible under local
regulations, the Administrator shall have the sole discretion to reduce the
amount of any payment under any Incentive Award that would otherwise be made to
any Participant or to decide that no payment shall be made. The Administrator
shall also have the sole discretion to increase the amount of any payment under
any Incentive Award that would otherwise be made to any Participant.

(h)    Incentive Award Not Included for Purposes of Determining Other
Compensation. Payments and other benefits received by a Participant under an
Incentive Award made pursuant to the Plan generally shall not be deemed a part
of a Participant’s compensation for purposes of determining the Participant’s
benefits under any other employee benefit plans or arrangements provided by the
Company or a Subsidiary, unless the Administrator expressly provides otherwise
in writing or unless expressly provided under such plan.

(i)    Nonduplication of Incentive Award. In the event that, pursuant to a
Company-sponsored severance plan or agreement, or other written agreement, a
Participant would be entitled to receive an amount upon termination of
employment that represents such Participant’s annual incentive compensation for
the year of such Participant’s termination of employment, the Participant shall
receive an amount under such plan or agreement and shall not be entitled to an
Incentive Award under this Plan for the Award Year in which such Participant’s
termination of employment occurred.

5.    Administration.

(a)    Administrator’s Authority. The Plan shall be administered by the
Administrator, which shall have the sole discretion and authority to interpret,
construe and administer the Plan in accordance with the provisions herein set
forth and to resolve any issues arising out of, relating to, or resulting from
its administration and operation. The Administrator’s interpretation and
construction hereof, and actions hereunder, or the amount or recipient of the
payments to be made herefrom, shall be binding and conclusive on all persons for
all purposes, subject to the requirements of any applicable local regulation
and/or specific contractual obligations.

(b)    Non-US Employees. In the event any Incentive Award under this Plan is
granted to an employee who is employed or providing services outside the United
States and who is not compensated from a payroll maintained in the United
States, the Administrator may, in its sole discretion: (i) modify the provisions
of the Plan as they pertain to such individuals to comply with applicable law,
regulation or accounting rules consistent with the purposes of the Plan; and
(ii) cause the Company to enter into an internal accounting transaction with any
local branch or affiliate consistent with internal accounting/audit protocols
and pursuant to which such branch or affiliate will reimburse the Company for
the cost of such incentives.

 

4



--------------------------------------------------------------------------------

(c)    Expenses. The expenses of administering the Plan shall be paid by the
Company and each Subsidiary and shall not be charged against the Plan.

6.    Amendment or Termination. The Plan may be amended or terminated at any
time and for any reason by the Administrator. The Plan is specifically designed
to guide the Company in granting Incentive Awards and shall not create any
contractual right of any employee to any Incentive Award prior to the payment of
such award.

7.    Nontransferability. No Incentive Award payable hereunder, nor any right to
receive any future Incentive Award hereunder, may be assigned, alienated, sold,
transferred, anticipated, pledged, encumbered, or subjected to any charge or
legal process, and if any such attempt is made, or a person eligible for any
Incentive Award hereunder becomes bankrupt, the Incentive Award under the Plan
which would otherwise be payable with respect to such person may be terminated
by the Administrator which, in its sole discretion, may cause the same to be
held or applied for the benefit of one or more of the dependents of such person
or make any other disposition of such award that it deems appropriate.

8.    Withholding/Rights of Offset/Recoupment. The Company shall have the right
to deduct and withhold from all Incentive Awards all federal, provincial, state,
and local taxes as may be required by law. In addition to the foregoing:

(a)    Offsets. The Company shall have the right to offset against the amount of
any Incentive Award which would otherwise be payable hereunder, the amount of
any debt, judgment, claim, expense or other obligation owed at such time by the
Participant to the Company or any Subsidiaries. By accepting an Incentive Award,
a Participant consents to and authorizes the Company to deduct any amounts owed
to the Company under this Section from any amounts payable by the Company for
any reason. This right of offset is in addition to any other remedies the
Company may have.

(b)    Wrongful Conduct. If a Participant engages in any activity inimical,
contrary or harmful to the interests of the Company or any Subsidiary, including
but not limited to: (1) without the prior written consent of the Company,
counseling or becoming employed by, or otherwise engaging or participating in,
or performing consulting services for, any Competing Business (regardless of
whether the Participant receive any compensation of any kind), where “Competing
Business” means any business that competes with any business that the Company or
its Subsidiaries conducted as of the date the Participant’s employment
terminates with the Company and its Subsidiaries, (2) violating the Company’s
Global Code of Conduct, (3) without the prior written consent of the Company,
inducing or attempting to induce any employee of the Company or its Subsidiaries
to leave the employ of the Company or its Subsidiaries, interfering with the
relationship between the Company or its Subsidiaries and any employee or
prospective employee thereof, or hiring or causing the hiring of any person who
is an employee of the Company or its Subsidiaries, (4) without the prior written
consent of the Company, calling on, soliciting or servicing any customer of the
Company or its Subsidiaries in order to induce or attempt to induce such person
or entity to cease or reduce doing business with the Company or its Subsidiaries
or interfering with the relationship between the Company or its Subsidiaries and
any such customer, (5) disclosing or misusing any confidential information
regarding the Company or its Subsidiaries, (6) participating in any activity not
approved by the Board which could reasonably be foreseen as contributing to or
resulting in a change in control of the Company, or (7) disparaging, orally or
in writing, the business, products, policies, decisions, directors, officers or
employees of the Company or its Subsidiaries to any person (all such activities
described in (1)-(7) above collectively referred to as “wrongful conduct”),
then, to the extent permitted by law, the Participant shall pay to the Company
in cash an indemnity amounting to the amount paid with respect to an

 

5



--------------------------------------------------------------------------------

Incentive Award within the 12-month period immediately preceding such wrongful
conduct. Notwithstanding anything in this Plan to the contrary, a Participant
shall not be restricted from: (i) disclosing information that is required to be
disclosed by law, court order or other valid and appropriate legal process;
provided, however, that in the event such disclosure is required by law, the
Participant shall provide the Company with prompt notice of such requirement so
that the Company may seek an appropriate protective order prior to any such
required disclosure by such Participant; or (ii) reporting possible violations
of laws of the Participant’s country or of United States federal, state or local
law or regulation to any governmental agency or entity, or from making other
disclosures that are protected under the whistleblower provisions of the laws of
the Participant’s country or of United States federal, state or local law or
regulation. In the event of (ii), the Participant shall not need the prior
authorization of the Company to make any such reports or disclosures and shall
not be required to notify the Company that the Participant has made such reports
or disclosures.

(c)    Other Recoupment Policies. Any incentive compensation paid to a
Participant under the Plan or any other incentive compensation plan maintained
by the Company shall be subject to policies established and amended from time to
time by the Company regarding the recovery of erroneously-awarded compensation
from current and former employees.

9.    Section 409A. Where applicable, Incentive Awards paid under this Plan are
intended to be “short-term deferrals” within the meaning of Section 409A. To the
extent any amounts payable hereunder are deferred compensation within the
meaning of Section 409A, the terms of this Plan shall be applied consistent with
the requirements of Section 409A.

10.    Claim To Incentive Awards and Employment Rights. Nothing in this Plan
shall require the Company or any Subsidiaries to segregate or set aside any
funds or other property for purposes of paying all or any portion of an
Incentive Award hereunder. No Participant shall have any right, title or
interest in or to any Incentive Award hereunder prior to the actual payment
thereof, nor to any property of the Company or any Subsidiaries. Neither the
adoption of the Plan nor the continued operation thereof shall confer upon any
employee any right to continue in the employ of the Company or any Subsidiaries
or shall in any way affect the right and power of the Company or any
Subsidiaries to dismiss or otherwise terminate the employment of any employee at
any time for any reason, with or without cause (to the extent a termination
without cause is permissible under local regulations).

11.    Construction. Titles and headings of sections in the Plan are for
convenience of reference only, and in the event of any conflict, the text of the
Plan, rather than such titles or headings, shall control. In the event any
provision of the Plan shall be held to be illegal or invalid for any reason,
such illegality or invalidity shall not affect the remaining parts of the Plan,
and the Plan shall be construed and enforced as if such illegal or invalid
provisions had never been contained in the Plan.

12.    Governing Law. All questions pertaining to the construction, validity and
effect of the Plan shall be determined in accordance with the laws of the State
of North Carolina without regard to any conflict of laws principles.

13.    Severability. In the event any provision of this Plan shall be held to be
illegal or invalid for any reason, such illegality or invalidity shall not
affect the remaining parts of the Plan, and the Plan shall be construed and
enforced as if such illegal or invalid provision(s) had never been contained in
the Plan.

 

6